Dorsey, J.
at this term delivered the opinion of the court. To support the opinion of the court below, the appellee’s counsel have relied on three positions, (either of which, if tenable, would be sufficient for their purpose,) viz. 1. That Mrs. Matilda Cathell was not competent to demand payment of the hill. 2. That she consented to receive a conditional acceptance, and thereby gave time to the acceptor. 3. That the drawer had reasonable grounds to expect that his hill would have been honoured.
*470There is nothing to sustain the first position. The defendant has in express terms authorised Mrs. Cathell to receive the amount of the bill. To deny her the right to demand it, would be sanctioning an absurdity for the mere purpose of working injustice.
The second position is equally untenable. The facts stated in the bill of exceptions would not have warranted the jury in finding Mrs. Cathell’s acceptation of a conditional acceptance of the bill, much less are they of that conclusive, resistless character which would authorise the court to assume the fact, to the ascertainment of which a jury only were competent.
The third position was that most obstinately contended for, which was conceived to be impregnably fortified by that part of the rule established in Eichelberger vs Finley & Van Lear, 7 Harr. & Johns. 881, which dispenses with notice only where the drawer had no reasonable grounds to expect that his bill would be honoured. The reasonableness of such expectation is matter for the court, and not for the jury, to decide. If the facts, upon which the question arises, be admitted or be undeniable, then the question becomes exclusively a matter of law to be pronounced by the court; but if the facts be controverted, or the proof be equivocal or contradictory, then it becomes h mixed question both of law and fact, in which case, the court hypothetically instruct the jury as to the law, to be by them pronounced accordingly as they may find the facts. What are the facts to be found in this case justifying the drawer’s expectation that his draft would have been paid? So far from having funds in the drawer’s hands, he was his debtor — no proof of such a commercial intercourse between them as would imply a mutual credit — no previous promise by the drawee to accept this or any other draft for the drawer’s accommodation — no consignment of goods to the drawee, which the drawer had any reason to expect would be received in time to meet his bill, but the only proof is, that the drawee informed the payee, that he expected funds of the drawer would shortly come to his hands, with which, when received, he would pay. That funds after-wards did arrive, but whether in one month, or five years after, does not appear. What may have been the expectations of the drawee, as to the receipt of funds from the drawer, is immate*471rial; they are not even admissible evidence in this cause. But if they were, they can have no influence on those of the drawer — into whose expectations only is the enquiry to be made. The facts in the cases of Legge vs Thorpe, 12 East, 170, and Claridge vs Dalton, 4 Maule & Selw. 226, afford much stronger evidence of a reasonable expectation in the drawers that their bills would be honoured, than those in the present case; yet there they were adjudged insufficient. The “reasonable grounds” required by law are not such as would excite an idle hope, a wild expectation, or a remote probability, that the bill might be honoured, but such as create a full expectation, a strong probability of its payment; such indeed as would induce a merchant of common prudence and ordinary regard for his commercial credit, to draw a like bill. The facts in this case constitute no such reasonable grounds. We therefore think that the county court erred in instructing the jury that the plaintiff was not entitled to recover, and consequently reverse theiv judgment.
judgment reversed, and procedendo awarded.